Case 3:17-cv-01852-MAS-TJB Document 136-1 Filed 05/27/20 Page 1 of 3 PageID: 1833



                     IN THE
                     IN     UNITED STATES
                        THE UNITED        DISTRICT COURT
                                   STATES DISTRICT COURT
                        FOR
                        FOR THE DISTRICT OF
                            THE DISTRICT OF NEW
                                            NEW JERSEY
                                                JERSEY

   NEWMARKET PHARMACEUTICALS,
   NEWMARKET PHARMACEUTICALS,                           Civil Action No.
                                                        Civil Action No. 3:17-cv-01852
                                                                         3:17-cv-01852
   LLC,
   LLC,                                                           (MAS-TJB)
                                                                  (MAS-TJB)

                             Plaintiff,
                             Plaintiff,

                v.
                v.                                    DECLARATION OF
                                                      DECLARATION   OF KYLE
                                                                       KYLE D.
                                                                            D.
                                                       GOOCH
                                                       GOOCH IN
                                                              IN SUPPORT
                                                                 SUPPORT OF
                                                                         OF
   VETPHARM, INC.,
   VETPHARM,  INC., DENNI
                    DENNI O. DAY,
                          0. DAY,                     VETPHARM’S MOTION
                                                      VETPHAR1VI'S MOTION TO
                                                                          TO
   and PRELUDE
   and         DYNAMICS, LLC,
       PRELUDE DYNAMICS,   LLC,                      CONFIRM THE
                                                     CONFIRM      ARBITRATION
                                                             THE ARBITRATION
                                                    AWARD AND
                                                    AWARD AND ENTER   JUDGMENT
                                                               ENTER JUDGMENT
                             Defendants.
                             Defendants.


        KYLE D.
        KYLE D. GOOCH, pursuant to
                GOOCH, pursuant to 28
                                   28 U.S.C.
                                      U.S.C. §
                                             § 1746,
                                               1746, declares
                                                     declares under
                                                              under penalty
                                                                    penalty of
                                                                            of

  perjury that
  perjury that the
               the following
                   following is true and
                             is true and correct:
                                         correct:

        1.
        1.     II am
                  am an
                     an attorney
                        attorney at
                                 at law
                                    law licensed
                                        licensed to
                                                 to practice
                                                    practice in
                                                             in the
                                                                the State
                                                                    State of New York
                                                                          of New York

  and admitted
  and admitted to
               to practice
                  practice before
                           before this
                                  this Court pro hac
                                       Court pro     vice in
                                                 hac vice in this
                                                             this action.
                                                                  action.

        2.
        2.     II submit
                  submit this
                         this declaration
                              declaration in
                                          in support
                                             support of the motion
                                                     of the motion of
                                                                   of defendants
                                                                      defendants

  VetPharm, Inc.
  VetPharm, Inc. and Denni O.
                 and Denni 0. Day (collectively, "VetPharm")
                              Day (collectively, “VetPharm”) to
                                                             to confirm the
                                                                confirm the

  arbitration award
  arbitration award issued
                    issued by
                           by David
                              David C.
                                    C. Singer, an arbitrator
                                       Singer, an arbitrator with
                                                             with the
                                                                  the American
                                                                      American

  Arbitration Association
  Arbitration Association ("AAA"),
                          (“AAA”), in
                                   in an
                                      an arbitration proceeding between
                                         arbitration proceeding between plaintiff
                                                                        plaintiff

  NewMarket Pharmaceuticals,
  NewMarket Pharmaceuticals, LLC (“NewMarket”) and
                             LLC ("NewMarket") and defendant
                                                   defendant VetPharm,
                                                             VetPharm, Inc.,
                                                                       Inc.,

  AAA Case
  AAA      No. 01-19-0000-6493
      Case No.                 (the "Arbitration
               01-19-0000-6493 (the “Arbitration Proceeding”).
                                                 Proceeding").

        3.
        3.     Attached as
               Attached    Exhibit A
                        as Exhibit A is
                                     is aa copy
                                           copy of the final
                                                of the       award issued
                                                       final award issued by
                                                                          by the
                                                                             the

  arbitrator in
  arbitrator in the
                the Arbitration
                    Arbitration Proceeding, which was
                                Proceeding, which was initially issued January
                                                      initially issued         21,
                                                                       January 21,

  2020 and
  2020 and modified
           modified on February 25,
                    on February 25, 2020,
                                    2020, excluding the statement
                                          excluding the statement of reasons that
                                                                  of reasons that
Case 3:17-cv-01852-MAS-TJB Document 136-1 Filed 05/27/20 Page 2 of 3 PageID: 1834



  accompanied the
  accompanied the award.
                  award. (The
                         (The full document, which
                              full document, which includes both the
                                                   includes both the award and
                                                                     award and

  the statement
  the statement of
                of reasons, has been
                   reasons, has been submitted
                                     submitted to
                                               to Magistrate
                                                  Magistrate Judge Tonianne J.
                                                             Judge Tonianne J.

  Bongiovanni via
  Bongiovanni via email
                  email on
                        on January 31, 2020,
                           January 31, 2020, as an attachment
                                             as an attachment to
                                                              to correspondence
                                                                 correspondence

  from NewMarket counsel
  from NewMarket counsel Joel A. Pisano.)
                         Joel A. Pisano.)

        4.
        4.     Attached as
               Attached    Exhibit B
                        as Exhibit B is
                                     is aa copy
                                           copy of NewMarket’s statement
                                                of NewMarket's statement of
                                                                         of claim
                                                                            claim in
                                                                                  in

  the Arbitration
  the Arbitration Proceeding, dated May
                  Proceeding, dated May 17,
                                        17, 2019.
                                            2019. The
                                                  The exhibit
                                                      exhibit is being filed
                                                              is being filed

  temporarily under
  temporarily under seal
                    seal pursuant
                         pursuant to
                                  to Local
                                     Local Civil
                                           Civil Rule
                                                 Rule 5.3(c)(4)
                                                      5.3(c)(4) out
                                                                out of
                                                                    of an
                                                                       an abundance
                                                                          abundance

  of
  of caution to allow
     caution to allow NewMarket
                      NewMarket to
                                to determine
                                   determine whether
                                             whether it
                                                     it will
                                                        will move
                                                             move to
                                                                  to seal
                                                                     seal any
                                                                          any

  confidential
  confidential information therein.
               information therein.

        5.
        5.     Attached as
               Attached as Exhibit C is
                           Exhibit C is aa redline
                                           redline creating using Workshare
                                                   creating using Workshare Compare
                                                                            Compare

  software that
  software that compares NewMarket’s complaint
                compares NewMarket's           in this
                                     complaint in this action to its
                                                       action to its statement
                                                                     statement of
                                                                               of

  claim
  claim in the Arbitration
        in the Arbitration Proceeding. The exhibit
                           Proceeding. The         is being
                                           exhibit is being filed temporarily under
                                                            filed temporarily under seal
                                                                                    seal

  pursuant to
  pursuant to Local
              Local Civil
                    Civil Rule 5.3(c)(4) out
                          Rule 5.3(c)(4) out of an abundance
                                             of an abundance of
                                                             of caution to allow
                                                                caution to allow

  NewMarket to
  NewMarket to determine
               determine whether
                         whether it
                                 it will
                                    will move
                                         move to
                                              to seal
                                                 seal any
                                                      any confidential
                                                          confidential information
                                                                       information

  therein.
  therein.

        6.
        6.     For the
               For the reasons
                       reasons set
                               set forth
                                   forth in the accompanying
                                         in the              memorandum of
                                                accompanying memorandum of law,
                                                                           law,

  VetPharm respectfully
  VetPharm respectfully requests that the
                        requests that the Court
                                          Court issue
                                                issue aa final judgment (i)
                                                         final judgment (i) confirming
                                                                            confirming

  the parties'
  the parties’ arbitration
               arbitration award under section
                           award under section 99 of the Federal
                                                  of the Federal Arbitration
                                                                 Arbitration Act,
                                                                             Act, 99 U.S.C.
                                                                                     U.S.C.

  § 9;
  §    (ii) directing
    9; (ii) directing the
                      the Clerk
                          Clerk of the Court
                                of the       to close
                                       Court to       this case;
                                                close this       and (iii)
                                                           case; and (iii) granting
                                                                           granting such
                                                                                    such

  other and further
  other and         as the
            further as the Court
                           Court may
                                 may deem
                                     deem to
                                          to be
                                             be just
                                                just and
                                                     and proper.
                                                         proper.



                                             22
Case 3:17-cv-01852-MAS-TJB Document 136-1 Filed 05/27/20 Page 3 of 3 PageID: 1835



 Executed on May 27, 2020.


                                                        yle D. Gooch




                                      3
